Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.	
		
Formal Matters
Applicant's response, filed 19 January 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-21 are currently pending and have been examined.
Claims 1, 3, 4, 14, 18, and 20 have been amended.
Claim 21 has been added.
Claims 1-21 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 12 June 2013, claiming benefit to Provisional Application 61/834,145.

Objections
Examiner acknowledges that appropriate correction to the previous objections have been made and withdraws the objections accordingly.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 6546073) [hereinafter Lee] in view of in Vilsmeier (US Patent App. No. 2013/0085735)[hereinafter Vilsmeier] in further view of Zhu et al, A planning quality evaluation tool for prostate adaptive IMRT based on machine learning, 38(2) Med. Phys. 719-726 (Feb 2011)[hereinafter Zhu]. 
As per claim 1, Lee teaches on the following limitations:
a method for evaluating an aspect of a proposed treatment plan for radiation therapy the method comprising is taught in the Detailed Description in column 4 lines 59-62 (teaching on a system for determining an optimized radiation treatment plan);
obtaining the aspect of the proposed treatment plan defining treatment for at least one treatment site is taught in the Detailed Description in column 13 lines 13, column 6 lines 61-65, and  (teaching on a processor receiving preliminary treatment plan data from the user for optimization);
using a processor that communicates with one or more memories storing the proposed treatment plan and the set of patient data is taught in the Detailed Description in column 
the set of patient data comprising at least one set of image data for the at least one treatment site or data derived from the at least one set of image data is taught in the Detailed Description in column 5 lines 19-27, column 6 lines 25-36, and column 6 lines 45-46 (teaching on the system receiving patient image data for input into the optimization system).
Lee fails to teach the following; Vilsmeier, however does teach:
and a set of patient data for a patient is taught in the Claims on p. 20 claim 1 subsection a (teaching on receiving patient data for a patient);
generating a quality assessment output for the aspect of the proposed treatment plan using the processor to access the proposed treatment plan and the set of patient data stored in the one or more memories and extract one or more plan features from the aspect of the proposed treatment plan and one or more patient features from the set of patient data is taught in the Claims on p. 20 claim 1 subsection a-d and in the Detailed Description on p. 6 ¶ 0044-52 (teaching on providing a quality assessment of a feature (here the dosage) attribute of the patient's treatment plan according to rules - here the assessment criteria data is based on the plan features and on the candidate patient data);
to evaluate the aspect of the proposed treatment plan according to one or more rules stored in the one or more memories, the rules defining expected relationships between the one or more plan features
and the one or more patient features derived from the set of patient data is taught in the Claims on p. 20 claim 1 subsection a-d, in the Detailed Description on p. 6 ¶ 0044-47 (teaching on the assessment criteria being based on a patient feature from the candidate patient data); -AND-
and providing the quality assessment output to an interface is taught in the Detailed Description on p. 8 ¶ 0074, p. 2 ¶ 0009, and p. 5 ¶ 0036 (teaching on displaying the quality assessment output on a display device that can receive input).
One having ordinary skill in the art at the time the invention was filed would modify the radiation treatment plan optimization method of Lee to include the clinical treatment plan review system of Vilsmeier with the motivation of “provid[ing] an automatic assessment of a treatment plan” (Vilsmeier in the Assessment of a Treatment Plan on p. 1 ¶ 0002). 
Both Lee and Vilsmeier fail to teach the following; Zhu, however does teach:
wherein at least a portion of the one or more rules stored in the one or more memories are developed or refined by machine learning trained on features extracted from a plurality of treatment plans is taught in the § I. INTRODUCTION on p. 720 col 1 ¶ 4 and in the Abstract § Conclusions on p. 719 (teaching on using machine learning with prior treatment plan training data to generate and update a quantitative treatment quality evaluation tool).
One having ordinary skill in the art at the time the invention was filed would modify the radiation quality assurance system of Lee and Vilsmeier to include machine learning to generate and update the quality assessment rules of Zhu because “fast quality evaluation of the ART [adaptive radiotherapy] plans is necessary” and “the evaluation of adaptive plans needs to be automatic, consistent, and fast” (Zhu in the § I. INTRODUCTION on p. 719 col 2 ¶ 1). 
As per claim 2, the combination of Lee, Vilsmeier, and Zhu discloses all of the limitations of claim 1. Lee also discloses the following:
the method of claim 1, wherein generating the output further comprises: evaluating the aspect of the proposed treatment plan according to the one or more rules defining expected relationships between a treatment plan characterization and one or more of: the one or more plan features, and is taught in the Detailed Description in column 7 lines 29-39 and column lines 16-44 (teaching on the system taking the received input data and formulating an optimized proposed treatment plan output based on a set of mathematical relationships (treated as synonymous to rules) between the plan features and the patient data); -AND-
the one or more patient features defined in the set of patient data is taught in the Detailed Description in column 9 lines 52-56  and column lines 16-44 (teaching on the system using patient specific data to further tailor the optimization output using a mathematical relationship).
As per claim 3, the combination of Lee, Vilsmeier, and Zhu discloses all of the limitations of claim 2. Lee also discloses the following:
the method of claim 2, further comprising: determining the treatment plan characterization by automatically characterizing the aspect of the proposed treatment plan according to the one or more plan features: wherein characterizing the aspect of the proposed treatment plan comprises determining a treatment plan class for the proposed treatment plan according to one of a plurality of predefined treatment plan classes, using an automated classification process is taught in the Detailed Description in column 11 lines 1-33 (Detailed Description teaching on categorizing the treatment plans based on their combinations/permutations of particular attributes).
As per claim 4, the combination of Lee, Vilsmeier, and Zhu discloses all of the limitations of claim 3. Lee and Vilsmeier fail to teach the following; Zhu, however, does teach:
the method of claim 3, wherein the automated classification process involves rules developed or refined by machine learning using plan features and patient features extracted by the processor from historical data derived from historical treatment plans, a mathematical function, or a general rules governing treatment plans is taught in the § I. INTRODUCTION on p. 720 col 1 ¶ 4, in the Abstract § Conclusions on p. 719, and § II.A. Patient data on p. 270 col 2 ¶ 3 (teaching on using machine learning with prior treatment plan training data to generate and update a quantitative treatment quality evaluation tool wherein the rules/criteria governing the treatment planning are based on OAR constraints); -AND-
irrespective of the proposed treatment plan and irrespective of the set of patient data is taught in the § II.E. Model validation on p. 722 (teaching on the proposed treatment plan being an input value to the support vector machine (i.e. machine learning algorithm) developed using training data only).
One having ordinary skill in the art at the time the invention was filed would modify the radiation quality assurance system of Lee and Vilsmeier to include machine learning to generate and update the quality assessment rules of Zhu because “fast quality evaluation of the ART [adaptive radiotherapy] plans is necessary” and “the evaluation of adaptive plans needs to be automatic, consistent, and fast” (Zhu in the § I. INTRODUCTION on p. 719 col 2 ¶ 1). 
As per claim 5, the combination of Lee, Vilsmeier, and Zhu discloses all of the limitations of claim 3. Lee also discloses the following:
the method of claim 3, wherein the automated classification process is based on determining similarity of features of the proposed treatment plan to features of plans associated with a predefined treatment plan class is taught in the Detailed Description in column 11 lines 1-33 (Detailed Description teaching on categorizing the treatment plans 
 As per claim 6, the combination of Lee, Vilsmeier, and Zhu discloses all of the limitations of claim 1. Lee also discloses the following:
the method of claim 1, wherein the plurality of aspects of the proposed treatment plan comprises a set of region of interest (ROI) data delineating at least one ROI in the set of image data; and is taught in the  Detailed Description in column 6 lines 57-61 (teaching on the system receiving contour data (treated as synonymous to region of interest data) to determine the tumor volume against the critical structures/normal tissues);
wherein the method further comprises automatically characterizing the at least one ROI according to one or more features to determine at least one ROI characterization is taught in the Detailed Description in column 10 lines 45-50 (teaching on the tumor volume determined from the contour data affecting the outcome of the optimization outcome);    -AND-
wherein generating the output for the aspect of the proposed treatment plan includes evaluating the aspect of the proposed treatment plan according to one or more rules defining expected relationships between one or more of: the one or more plan features, one or more patient features, the treatment plan characterization, and the at least one ROI characterization
 As per claim 7, the combination of Lee, Vilsmeier, and Zhu discloses all of the limitations of claim 6. Lee also discloses the following:
the method of claim 6, wherein characterizing the at least one ROI comprises determining at least one ROI class respectively for the at least one ROI, according to one of a plurality of predefined ROI classes, using an automated classification algorithm is taught in the Detailed Description in column 11 lines 1-33 (Detailed Description teaching on categorizing the treatment plans based on their combinations/permutations of particular attributes as they relate to the contour data for the particular patient's region of interest).
As per claim 10, the combination of Lee, Vilsmeier, and Zhu discloses all of the limitations of claim 6. Lee also discloses the following:
the method of claim 6, wherein the at least one ROI is characterized according to ROI features including one or more of: anatomical correspondence, tumours, dosage, regions to avoid, regions for dose evaluation, reference structures and structures to facilitate treatment planning is taught in the Detailed Description in column 6 lines 57-61 (teaching on the system receiving contour data (treated as synonymous to region of interest data) to determine the tumor volume against the critical structures/normal tissues).
As per claim 11, the combination of Lee, Vilsmeier, and Zhu discloses all of the limitations of claim 6. Lee also discloses the following:
the method of claim 6, wherein obtaining the set of ROI data comprises automatically segmenting the at least one ROI from the image data is taught in the Detailed Description in column 6 lines 57-61 (teaching on the system using the patient image data to define a specific contour for treatment optimization).
As per claim 12, the combination of Lee, Vilsmeier, and Zhu discloses all of the limitations of claim 1. Lee also discloses the following:
the method of claim 1, wherein the one or more patient features comprise at least one of: a patient characteristic, a patient history, a patient diagnosis, and an imaged feature is taught in the Detailed Description in column 9 lines 52-56 and column 6 lines 57-61 (teaching on the system using patient specific data to further tailor the optimization output including an imaged contour).
As per claim 13, the combination of Lee, Vilsmeier, and Zhu discloses all of the limitations of claim 1. Lee fails to teach the following; Vilsmeier, however, does teach :
the method of claim 1, wherein the output comprises one or more of: a confidence measure for the treatment plan characterization; a probability of error for the aspect of the proposed treatment plan; a calculated quality estimate for the aspect of the proposed treatment plan; one or more suggestions for modifying the aspect of the proposed treatment plan in order to improve the quality estimate; and one or more features of the treatment plan characterization that is relevant to the quality estimate is taught in the Detailed Description on p. 3 ¶ 0020, p. 4 ¶ 0021-23, and p. 9 ¶ 0080 (teaching on determining a quality estimate for the proposed treatment plan and determining features relevant to the quality estimate).
One having ordinary skill in the art at the time the invention was filed would modify the radiation treatment plan optimization method of Lee to include the clinical treatment plan review system of Vilsmeier with the motivation of “provid[ing] an automatic assessment of a treatment plan” (Vilsmeier in the Assessment of a Treatment Plan on p. 1 ¶ 0002). 
As per claim 14, the combination of Lee, Vilsmeier, and Zhu discloses all of the limitations of claim 1. Lee and Vilsmeier fail to teach the following; Zhu, however, does teach:
the method of claim 1, wherein the one or more rules defining expected relationships include at least one rule generated by machine learning based on one or more of: historical suitability of a given treatment plan characterization for historical patients; historical treatment outcome of a given treatment plan characterization for historical patients; historical treatment plans for a specific patient; historical treatment outcomes for the specific patient; a mathematical function; and a rule governing treatment plans irrespective of the treatment plan characterization and irrespective of the patient data is taught in the § I. INTRODUCTION on p. 720 col 1 ¶ 4, in the Abstract § Conclusions on p. 719, and § II.A. Patient data on p. 270 col 2 ¶ 3 (teaching on using machine learning with prior treatment plan training data to generate and update a quantitative treatment quality evaluation tool wherein the rules/criteria governing the treatment planning are based on OAR constraints).
One having ordinary skill in the art at the time the invention was filed would modify the radiation quality assurance system of Lee and Vilsmeier to include machine learning to generate and update the quality assessment rules of Zhu because “fast quality evaluation of the ART [adaptive radiotherapy] plans is necessary” and “the evaluation of adaptive plans needs to be automatic, consistent, and fast” (Zhu in the § I. INTRODUCTION on p. 719 col 2 ¶ 1). 
As per claim 16, the combination of Lee, Vilsmeier, and Zhu discloses all of the limitations of claim 1. Lee also discloses the following:
the method of claim 1 wherein the proposed treatment plan is characterized according to treatment plan features including one or more of: number of beams, beam parameters, an anatomical site, a tumour histology, a prescription dose, a treatment technique, and a treatment intent is taught in the Detailed Description in column 10 lines 15-67 (teaching on the plan features (here the dose distribution) that are produced for the outcome treatment optimized plan are mathematically related (treated as synonymous with rules) to the tumor volume and patient features and number of beams applied to the algorithm).

the method of claim 1, wherein evaluating the proposed treatment plan according to one or more rules defining expected relationships between the one or more patient features comprises evaluating similarity of the one or more patient features for the patient to one or more patient features for another patient is taught in the § II.E. Model validation on p. 722 (teaching on the proposed treatment plan being an input value to the support vector machine (i.e. machine learning algorithm) developed using training data only wherein the training data's model curve is compared to the current patient's treatment curve).
One having ordinary skill in the art at the time the invention was filed would modify the radiation quality assurance system of Lee and Vilsmeier to include machine learning to generate and update the quality assessment rules of Zhu because “fast quality evaluation of the ART [adaptive radiotherapy] plans is necessary” and “the evaluation of adaptive plans needs to be automatic, consistent, and fast” (Zhu in the § I. INTRODUCTION on p. 719 col 2 ¶ 1). 
As per claim 21, the combination of Lee, Vilsmeier, and Zhu discloses all of the limitations of claim 1. Lee also teaches the following:
the method of claim 1 further comprising: displaying a visualization of the aspect of the proposed treatment plan ... output on a display device and is taught in the Detailed Description in col 6 lines 11-24 (teaching on providing an output that displays at least one aspect of the treatment plan on a display device); -AND-
providing an interface for receiving input for the quality assessment output is taught in the Detailed Description in col 6 lines 44-56 (teaching on an input device for providing patient data necessary for the quality assessment output).
Lee and Zhu fail to teach the following; Vilsmeier, however, does teach:
and the quality assessment output is taught in the Detailed Description on p. 8 ¶ 0074, p. 2 ¶ 0009, and p. 5 ¶ 0036 (teaching on providing the quality assessment as an output via the user device).
One having ordinary skill in the art at the time the invention was filed would modify the radiation treatment plan optimization method of Lee to include the clinical treatment plan review system of Vilsmeier with the motivation of “provid[ing] an automatic assessment of a treatment plan” (Vilsmeier in the Assessment of a Treatment Plan on p. 1 ¶ 0002). 

As per claim 18, Lee teaches on the following limitations:
a method for evaluating at least one delineated region of interest (ROI) for radiation therapy, the method comprising is taught in the Detailed Description in column 4 lines 59-62 and column 6 lines 57-61 (teaching on a system for determining an optimized radiation treatment plan based in part on a patient contour);
obtaining a set of ROI data delineating the at least one ROI for at least one treatment site in a set of image data, and is taught in the  Detailed Description in column 6 lines 57-61 (teaching on the system receiving contour data (treated as synonymous to region of interest data) to determine the tumor volume against the critical structures/normal tissues);
using a processor that communicates with one or more memories storing the proposed treatment plan and the set of patient data is taught in the Detailed Description in column 13 lines 13, column 6 lines 61-65, and column 5 lines 19-27 (teaching on a processor with memories saving patient data and treatment plans); -AND-
by evaluating the at least one ROI according to one or more rules defining expected relationships between one or more ROI features, and is taught in the Detailed Description in column 11 lines 1-33 (teaching on categorizing the treatment plans based on their 
Lee fails to teach the following; Vilsmeier, however does teach:
a set of patient data for a patient is taught in the Claims on p. 20 claim 1 subsection a (teaching on receiving patient data for a patient);
generating a quality assessment output by using a processor to access the proposed treatment plan and the set of patient data stored in the one or more memories and extract one or more plan features from the aspect of the proposed treatment plan and one or more patient features from the set of patient data is taught in the Claims on p. 20 claim 1 subsection a-d and in the Detailed Description on p. 6 ¶ 0044-52 (teaching on providing a quality assessment of a feature (here the dosage) attribute of the patient's treatment plan according to rules - here the assessment criteria data is based on the plan features and on the candidate patient data);
to compute a quality estimate for the at least one ROI and is taught in the Claims on p. 20 claim 1 subsection a-d and in the Detailed Description on p. 6 ¶ 0044-52 (teaching on providing a quality assessment of a patient's treatment plan according to rules - here the assessment criteria data based on the plan features);
one or more patient features defined in the set of patient data is taught in the Claims on p. 20 claim 1 subsection a-d, in the Detailed Description on p. 6 ¶ 0044-47 (teaching on the assessment criteria being based on a patient feature from the candidate patient data); -AND-
providing the quality assessment output to an interface; and is taught in the Detailed Description on p. 8 ¶ 0074, p. 2 ¶ 0009, and p. 5 ¶ 0036 (teaching on providing the quality assessment as an output via the user device).

Both Lee and Vilsmeier fail to teach the following; Zhu, however does teach:
wherein at least a portion of the one or more rules stored in the one or more memories are developed or refined by machine learning trained on features extracted from a plurality of treatment plans is taught in the § I. INTRODUCTION on p. 720 col 1 ¶ 4 and in the Abstract § Conclusions on p. 719 (teaching on using machine learning with prior treatment plan training data to generate and update a quantitative treatment quality evaluation tool).
One having ordinary skill in the art at the time the invention was filed would modify the radiation quality assurance system of Lee and Vilsmeier to include machine learning to generate and update the quality assessment rules of Zhu because “fast quality evaluation of the ART [adaptive radiotherapy] plans is necessary” and “the evaluation of adaptive plans needs to be automatic, consistent, and fast” (Zhu in the § I. INTRODUCTION on p. 719 col 2 ¶ 1). 
 As per claim 19, the combination of Lee and Vilsmeier discloses all of the limitations of claim 18. Lee also discloses the following:
the method of claim 18, wherein the ROI is characterized according to one or more ROI features including one or more of: anatomical correspondence, tumours, dosage, regions to avoid, regions for dose evaluation, and a reference structure is taught in the Detailed Description in column 6 lines 57-61 (teaching on the system receiving contour data (treated as synonymous to region of interest data) to determine the tumor volume against the critical structures/normal tissues).

As per claim 20, Lee teaches on the following limitations:
a computer system for evaluating an aspect of a proposed treatment plan for radiation therapy, the system comprising is taught in the Detailed Description in column 4 lines 59-62 (teaching on a system for determining an optimized radiation treatment plan);
one or more memories storing the proposed treatment plan and the set of patient data; and one or more rules, a processor that communicates with the one or more memories to is taught in the Detailed Description in column 13 lines 13, column 6 lines 61-65, and column 5 lines 19-27 (teaching on a processor with memories saving patient data and treatment plans);
obtain the aspect of the proposed treatment plan defining treatment for at least one treatment site, and is taught in the Detailed Description in column 13 lines 13, column 6 lines 61-65, and  (teaching on a processor receiving preliminary treatment plan data from the user for optimization); -AND-
a set of patient data for a patient is taught in the Detailed Description in column 5 lines 19-27, column 6 lines 25-36, and column 6 lines 45-46 (teaching on the system receiving patient image data for input into the optimization system).
Lee fails to teach the following; Vilsmeier, however does teach:
generate a quality assessment output for the aspect of the proposed treatment plan by evaluating the aspect of the proposed treatment plan according to the one or more rules defining expected relationships between one or more plan features, and is taught in the Claims on p. 20 claim 1 subsection a-d and in the Detailed Description on p. 6 ¶ 0044-52 (teaching on providing a quality assessment of a patient's treatment plan according to rules - here the assessment criteria data based on the plan features);
one or more patient features defined in the set of patient data is taught in the Claims on p. 20 claim 1 subsection a-d, in the Detailed Description on p. 6 ¶ 0044-47 (teaching on the 
provide the quality assessment output to an interface is taught in the Detailed Description on p. 8 ¶ 0074, p. 2 ¶ 0009, and p. 5 ¶ 0036 (teaching on providing the quality assessment as an output via the user device).
One having ordinary skill in the art at the time the invention was filed would modify the radiation treatment plan optimization method of Lee to include the clinical treatment plan review system of Vilsmeier with the motivation of “provid[ing] an automatic assessment of a treatment plan” (Vilsmeier in the Assessment of a Treatment Plan on p. 1 ¶ 0002). 
Both Lee and Vilsmeier fail to teach the following; Zhu, however does teach:
wherein at least a portion of the one or more rules stored in the one or more memories are developed or refined by machine learning trained on features extracted from a plurality of treatment plans is taught in the § I. INTRODUCTION on p. 720 col 1 ¶ 4 and in the Abstract § Conclusions on p. 719 (teaching on using machine learning with prior treatment plan training data to generate and update a quantitative treatment quality evaluation tool).
One having ordinary skill in the art at the time the invention was filed would modify the radiation quality assurance system of Lee and Vilsmeier to include machine learning to generate and update the quality assessment rules of Zhu because “fast quality evaluation of the ART [adaptive radiotherapy] plans is necessary” and “the evaluation of adaptive plans needs to be automatic, consistent, and fast” (Zhu in the § I. INTRODUCTION on p. 719 col 2 ¶ 1). 

Claims 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 6546073) [hereinafter Lee] in view of in Vilsmeier (US Patent App. No. 2013/0085735)[hereinafter Vilsmeier] in further view of Zhu et al, A planning quality evaluation tool for prostate adaptive IMRT based on machine learning, 38(2) Med. Phys. 719-726 (Feb 2011)[hereinafter Zhu] in further view of T. Shepherd et al., Comparative Study With New Accuracy Metrics for Target Volume Contouring in PET Image Guided Radiation Therapy, 31(11) IEEE TRANS MED IMAGING 2006–2024 (Nov 2012) (Year: 2012) [hereinafter Shepherd].
As per claim 8, the combination of Lee, Vilsmeier, and Zhu teaches on all the limitations of claim 6. Lee, Vilsmeier, and Zhu fail to teach the following limitation of claim 8. Shepherd, however, does teach the following: 
the method of claim 6, further comprising, for each of the at least one ROI, calculating a quality estimate that a given ROI belongs to a given ROI characterization, based on predefined expected features of the given ROI characterization is taught in the § IV. Experiments at A. Phantom and AUC on p. 12 (teaching on assigning a score for each contouring method for accuracy measures from the patient images).
A person having ordinary skill in the art at the time the invention was filed to modify the treatment plan optimization and review method of Lee, Vilsmeier, and Zhu to include the ROI characterization quality estimate taught by Shepherd with the motivation of overcoming the problem that the “impact of positron emission tomography (PET) on radiation therapy is held back by poor methods of defining functional volumes of interest” (Shepherd in the Abstract on p. 1).
As per claim 9, the combination of Lee, Vilsmeier, and Zhu teaches on all the limitations of claim 6. Lee, Vilsmeier, and Zhu fail to teach the following limitation of claim 9. Shepherd, however, does teach the following: 
the method of claim 6, wherein the at least one ROI characterization is determined based on shape and density value of a given ROI is taught in the § III. Experimental Methods at C. Contouring Evaluation on p. 9 and Figure 4 on p. 28 (teaching on assigning a characterization value to the contour determination based on a density value from an irregular shape contour).

As per claim 15, the combination of Lee, Vilsmeier, and Zhu teaches on all the limitations of claim 15. Lee, Vilsmeier, and Zhu fail to teach the following limitation of claim 9. Shepherd, however, does teach the following: 
the method of claim 1, wherein providing the output comprises displaying, on an output device, an indication of one or more plan features or one or more patient features giving rise to a quality estimate of a particular value or within a particular value range is taught in the § VI. Conclusion on p. 20 (teaching on displaying for visual reference the automated contouring outcome that are within high accuracy scores to help guide any manual manipulation of the contour before a final treatment plan is determined).
A person having ordinary skill in the art at the time the invention was filed to modify the treatment plan optimization and review method of Lee, Vilsmeier, and Zhu to include displaying the quality estimate considerations within a certain threshold as taught by Shepherd with the motivation of overcoming the problem that the “impact of positron emission tomography (PET) on radiation therapy is held back by poor methods of defining functional volumes of interest” (Shepherd in the Abstract on p. 1).

Response to Arguments
Applicant's arguments filed 19 January 2021 for claims 1-20 with respect to 35 USC § 101 have been fully considered and are persuasive. The 35 USC § 101 rejection of claims 1-20 has been withdrawn. Claims 1-21 are subject matter eligible. Under the Subject Matter Eligibility Test for Products and Processes, patent eligible subject matter must be analyzed following a two-step test – first, the examiner must see if the 
The claims recite in part wherein at least a portion of the one or more rules stored in the one or more memories are developed or refined by machine learning trained on features extracted from a plurality of treatment plans. The use of a machine learning model and adjusting said model with training data are meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)).
Applicant’s arguments, see Rejections under 35 U.S.C. §103, filed 19 January 2021, with respect to the rejections of claims 1-20 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Zhu, as per the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389.  The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.J./Examiner, Art Unit 3626        

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626